DETAILED ACTION
	Claims 1-7 and 9-17 are pending. Claims 1-7 and 10 have been amended, claim 8 has been canceled, and claims 11-17 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “are provided”. The Examiner suggests omitting said phrase. Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “wherein the salt that corresponds…” is an unfinished statement and is unclear. The Examiner suggests the word “that” should be omitted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “X is a single bond or a connecting group that may be S, O, C=O, S=O, SO2 and O-C=O; carbon, nitrogen, oxygen that together with the depicted Te atom forms a single ring group or a multiple fused or linked ring structure”. X cannot be a single bond if it is supposed to form a ring with Te as noted by the connecting lines in the structural formula and the description on page 4 of the specification reciting “where a tellurium atom is a ring member”. Therefore, X must be at least one atom. 
Regarding claims 4 and 5, the phrase "may be" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (JP2001255647) in view of Aqad et al. (U.S. 2011/0269074). Translation previously provided.
Adachi et al. teaches a cation or acid generating agent fluoroalkylonium salt suitable for use in a chemical amplification type resist material [abstract] (claim 1) such as the following salts (Te-1), (Te-10), and (Te-21):

    PNG
    media_image1.png
    122
    138
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    126
    135
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    118
    97
    media_image3.png
    Greyscale
 [0034] wherein X is preferably fluoroalkylsulfonic acid [0040]. Compound (Te-1) is equivalent to a salt of Formula (I) of instant claim 1, specifically Formula (IIA) of instant claim 2 when R4 is an unsubstituted C6 aryl group, R5 is a substituted C1 alkyl group, p is 0, and Z is a counter anion. Compound (Te-21) is equivalent to a salt of Formula (I) of instant claim 1, specifically Formula (III) of instant claim 4 when R7 is a substituted C2 alkyl group, X is a connecting group that is carbon forming a single ring group with Te. Compound (Te-10) is equivalent to a salt of Formula (I) of instant claim 1, specifically Formula (III) of instant claim 4, more specifically Formula (IIIA) of instant claim 5 when R8 is a substituted C1 alkyl, J is a single bond, s and s’ are 0, and Z is a counter anion. Adachi et al. teaches the above salts in which the anion is not limited. Adachi et al. does not teach that the salts therein comprise a polymerizable group and/or an acid-labile group.
However, Aqad et al. teaches photoresist compositions comprising polymers comprising i) one or more covalently linked photoacid generator moieties and (ii) one or more photoacid-labile groups, wherein the one or more photoacid generator moieties are a component of one or more of the photoacid-labile groups [abstract] (claims 1, 6, and 7). Aqad et al. also teaches the invention provides the formation of a highly resolved relief image such as a pattern of lines where each line has essentially vertical sidewalls and a line width of 0.25 microns or less [0015]. It should be noted that the selection of a known material based on its suitability for its intended use supported a Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Adachi et al. teaches the anion of the tellurium salts is not limited and Aqad et al. teaches known anions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adachi and Aqad and arrive at the instant claims through routine experimentation in order to achieve a highly resolved relief image based on the suitability of known anions for acid generators/salts.
With regard to claim 9, Adachi et al. teaches the cation or acid generator of the present invention basically consists of the above-mentioned fluoroalkylonium salt, but other known cation or acid generator may be used in combination if necessary [0041]. 
With regard to claims 10 and 14, Adachi et al. teaches the cation or acid generator of the present invention can be used in the field of generating cations or acids by irradiation with energy rays (exposing the photoresist composition layer) and utilizing the generated cations or acids. In particular, it is useful as a cation or acid generator for a chemically amplified resist material that uses the generated cation or acid as a catalyst and converts the functional group-containing resist resin into a soluble or insoluble form in a developer. The cation or acid generator of the present invention becomes a chemically amplified negative resist material when a resin of a type that is crosslinked or condensed by a cation or an acid generated as a resist resin and becomes insoluble in a developer is used. In addition, when a resin of a type in which a functional group portion is decomposed or dissociated by a cation or an acid generated as a resist resin and becomes soluble in a developer, a chemically amplified positive .
Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Namai et al. (U.S. 2016/0202608) in view of Takeyama et al. (JP07146528).
	Namai et al. teaches a radiation-sensitive resin composition (photoresist) comprises: a polymer (resin), and a radiation-sensitive acid generator [abstract] (claim 1) wherein as the acid generator (B), a polymer having a structural unit represented by the following formula (5-14) is also preferred [0249]:

    PNG
    media_image4.png
    296
    377
    media_image4.png
    Greyscale
[0249] wherein R1 represents a hydrogen atom or a methyl group [0250] and X+ is exemplified by radioactive ray-labile onium cations that contain an element such as S, I, O, N, P, Cl, Br, F, As, Se, Sn, Sb, Te and Bi [0232] which is equivalent to a salt comprising a polymerizable group of instant claims 1 and 6. Namai et al. does not teach a specific example of a Te containing cation.
However, Takeyama et al. teaches wherein specific examples of the organic tellurium cationic compound can be the following formulas (1), (3), (41), and (51):

    PNG
    media_image5.png
    153
    165
    media_image5.png
    Greyscale
[0014]

    PNG
    media_image6.png
    58
    148
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    96
    176
    media_image7.png
    Greyscale
[0018] and the counter anion is often halogen [0021]. Formula (3) is equivalent to a salt of Formula (I) of instant claim 1, specifically Formula (IIA) of instant claim 2 when R4 and R5 are unsubstituted C1 alkyl groups, p is 0, and Z is the counter anion of Namai. Formula (1) is equivalent to a salt of Formula (I) of instant claim 1, specifically Formula (IIB) of instant claim 3, more specifically the first salt shown in claim 13 when Z is the counter anion of Namai. Formula (41) is equivalent to a salt of Formula (1) of instant claim 1, specifically Formula (III) of instant claim 4 when R7 is an unsubstituted C1 alkyl group, X is a connecting group that is carbon forming a single ring with Te, and Z is the counter anion of Namai. Formula (51) is equivalent to a salt of Formula (I) of instant claim 1, specifically Formula (III) of instant claim 4, more specifically Formula (IIIA) of instant claim 5 when R8 is an unsubstituted C1 alkyl group, J is O, s and s’ are 0, and Z is the counter anion of Namai. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Namai et al. teaches it is known in the photoresist art that tellurium can be used a cation for a photoacid generator. Takeyama et al. teaches 
With regard to claims 9 and 11, Namai et al. teaches the acid generator (B) may be contained in the radiation-sensitive resin composition either in the form of a low molecular weight compound as described later, or in the form incorporated as a part of the polymer, or in both of these forms [0207] wherein the low molecular weight compound is preferably represented by formula (5) [0214] wherein specific examples include the following formula (5-1):

    PNG
    media_image8.png
    100
    313
    media_image8.png
    Greyscale
[0246] where X can be a sulfonium cation represented by the following formula (X-1):

    PNG
    media_image9.png
    162
    322
    media_image9.png
    Greyscale
[0232] where k1-k3 are 0 [0233] which is equivalent one or more acid generator compounds that is distinct from the one or more salts.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Namai et al. (U.S. 2016/0202608) in view of Takeyama et al. (JP07146528) as applied to claim 1 above, and further in view of Aqad et al. (U.S. 2011/0269074).
With regard to claim 7, Namai in view of Takeyama teach the above salt but do not teach that the salts therein comprise an acid-labile group.
However, Aqad et al. teaches photoresist compositions comprising polymers comprising i) one or more covalently linked photoacid generator moieties and (ii) one or more photoacid-labile groups, wherein the one or more photoacid generator moieties are a component of one or more of the photoacid-labile groups [abstract]. Aqad et al. also teaches the invention provides the formation of a highly resolved relief image such as a pattern of lines where each line has essentially vertical sidewalls and a line width of 0.25 microns or less [0015]. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Namai in view of Takeyama teach polymerizable anions of tellurium salts and Aqad teaches known polymerizable anions having acid-labile groups. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of .
Response to Arguments
Due to the amendment filed November 27, 2020 of instant claim 1, the 102(a)(1) rejections over Zhou, Adachi, and Takeyama, and the 103 rejections over Takeyama in view of Glodde, and Adachi or Takeyama further in view of Aqad have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1. However, Adachi, Takeyama, and Aqad are still being used as prior art. Adachi and Takeyama continue to teach tellurium salts and Aqad continues to teach polymers having photoacid generator moieties covalently linked with a photoacid-labile group.
Applicant’s arguments regarding the objection to the abstract have been fully considered but they are not persuasive. Applicant argues the abstract as presented is fully acceptable and that the phrase “are provided” is needed to have a grammatically correct sentence.
The Examiner notes that language that is to be implied, e.g. “are provided”, is to be avoided in the abstract and that the removal of the phrase would still provide a clear understanding of the invention in a grammatical way.
Applicant indicates that the 112 second paragraph rejections of claims 2-5 have been amended to obviate the rejections. However, claim 4 still contains subject matter which causes the claim to be indefinite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Anna Malloy/           Examiner, Art Unit 1722        

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722